
	

113 HR 3094 IH: Tuition Relief for Students Act of 2013
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3094
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for qualified tuition and related expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Tuition Relief for Students Act of
			 2013.
		2.Extension of
			 deduction for qualified tuition and related expenses
			(a)In
			 generalSection 222(e) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2013 and inserting December 31, 2017.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2013.
			
